Citation Nr: 0714642	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  01-05 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected skin disability (characterized as tinea 
versicolor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision that denied 
a rating in excess of 30 percent for a skin disability, 
characterized as tinea versicolor.  The veteran filed a 
notice of disagreement (NOD) in August 2000, and the RO 
issued a statement of the case (SOC) in September 2000.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2001.

In May 2002, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the New 
York RO; a transcript of that hearing is of record.

In May 2003, jurisdiction of the veteran's claims file was 
transferred to the RO in St. Petersburg, Florida.  

In May 2003, May 2004, and June 2005, the Board remanded this 
matter to the RO for further action, to include, more 
recently, arranging for the veteran to undergo VA examination 
during the summer months.  After accomplishing further 
action, the RO continued the denial of the claim on appeal 
(as reflected in supplemental SOCs (SSOCs) dated in January 
2004, March 2005, and November 2006), and returned this 
matter to the Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a rating in excess of 30 percent for 
service-connected skin disability (characterized as tinea 
versicolor) has been accomplished.

2.  During the period before August 30, 2002, the veteran's 
skin disability was manifested by fungus infections and 
dermatomycosis of the hands and feet with some on the 
veteran's back; there was little or no evidence of 
ulcerations, extensive exfoliation, crusting, or systemic or 
nervous manifestations, and the disability was not medically 
shown to be exceptionally repugnant.

3.  Since August 30, 2002, the weight of the competent 
evidence establishes that the veteran's skin disability was 
manifested by no use of corticosteroids or other 
immunosuppressive drugs nor was 40 percent of the entire body 
or more than 40 percent of the veteran's exposed area 
affected.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected skin disability (characterized as tinea 
versicolor) are not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 
(DCs) 7806, 7813 (as in effect prior to and since August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a July 2003 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
increased rating for his service-connected skin disability, 
as well as what information and evidence must be submitted by 
the appellant, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  Additional notice letters, regarding evidence 
pertinent to the claim, were sent to the appellant in June 
2004, October 2004, and August 2005.  The September 2000 SOC 
furnished the former applicable criteria for all higher 
ratings, and the January 2004 SSOC furnished both the former 
and revised applicable criteria.  After provision of each 
notice described above, the November 2006 SSOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of this VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The November 2006 SSOC informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  The Board notes 
that the timing or form of this notice also is not shown to 
prejudice the veteran.  Because the Board's decision herein 
denies the claim for a higher rating, no other disability 
rating or effective date is being, or is to be, assigned; 
accordingly, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as outpatient treatment records from the VA 
Medical Center (VAMC) in Tampa and the VA Pasco Ambulatory 
Care Clinic in Florida, and reports of VA examinations.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The veteran underwent a VA examination in April 2000, shortly 
after filing his claim for an increased rating.  According to 
the examination report, the veteran had fungus infections 
since service and now had them on his back, hands and feet.  
Both fingernails and toenails were contaminated and the 
veteran was taking creams.  It was noted that while 
fingernails and toenails were distorted and white and 
thickened were obviously fungus infected, it was difficult to 
state whether red marks on the back were fungus infected.  
The diagnoses were fungus infection and dermatomycosis of the 
hands and feet with some on the veteran's back.

During the May 2002 Board hearing, the veteran testified that 
he agreed with his representative's characterization that he 
had extensive exfoliation and systemic manifestations 
relating to his skin condition that covered all his back and 
hands and fingers (p. 3).  In the winter, the veteran said 
his fingers cracked and bled at the fingernails while in the 
summer his back itched and oozed.  He said he could not go to 
a beach without a shirt on, or wear a dark colored shirt 
because it irritated his back in the humidity (p. 3).  The 
veteran testified he believed his skin condition would never 
heal though creams kept it under control to a certain extent 
(p. 5).  Drainage and pus-like oozing occurred periodically 
and the veteran said his body had ulcerations (p. 6).  He 
said he applied bandaids to his right hand when he wrote 
estimates for customers, and tried to hide his nails when he 
ate in a restaurant (p. 7).  

The veteran underwent another VA examination in January 2004.  
According to the examination report, the veteran had tinea 
versicolor since service on a constant basis (and at least to 
a mild degree at all times).  Manifestations included patches 
of redness and scaling that involved the back, shoulders, 
hands, feet and nails.  Associated symptoms included some 
discomfort of the fingernails due to their marked thickening.  
There did not appear to be much itching of the hands and feet 
and back involvement came and went with worse symptoms in the 
summer.  The eruption never spread to the chest, abdomen, 
legs, thighs, groin or face.  According to the report, 
involvement appeared to start on the right hand, to all the 
fingernails, to the left hand (although only the fingernail 
on the left thumb was presently involved on that hand).  
There was no associated exudate, ulceration or crusting and 
no systemic manifestations such as fevers or weight loss.  
The veteran was self conscious about changes in the 
fingernails of his right hand.  In the previous year, 
treatment only included an over-the-counter moisturizer that 
the veteran said helped with itching.  He had tried an oral 
antifungal medication and a topical antifungal cream, but 
never with complete success.  

On examination, there were plaques of mild erythemia, typical 
of tinea corporis, with moderate exfoliation on the left back 
and lateral thorax which extended to the superior aspect of 
the buttocks.  The physician estimated about a third of the 
surface area of the back was involved.  Scaling without 
erythemia was noted on the entire right palm and about half 
of the left palm.  Some of the scaling extended to the right 
hand fingers.  All of the right hand and its fingernails were 
hyperkeratotic and yellowish in color.  Fingernails on the 
left hand appeared normal with the exception of mild 
thickening and hyperkeratosis of the left thumbnail.  Similar 
scaling without erythemia was noted on the plantar aspects of 
both feet and all toenails were similarly thickened and 
discolored.  No vesicles, exudation, ulceration or crusting 
were present.  The examining physician's impression was 
dermatophytosis.  She estimated the veteran had 15 to 20 
percent of his body surface area involved.  The only 
typically exposed areas were the hands and fingernails.  
There was no scarring on the skin.  The condition was 
disfiguring, but was not exceptionally repugnant.

A July 2004 VA medical record states the veteran was seen in 
the dermatology clinic for follow-up of tinea corporis, tinea 
manuum, and onychomycosis.  The tinea corporis was noted as 
resolved and the tinea manuum as almost resolved.  Minimal to 
no improvement was predicted for onychomycosis.  The veteran 
was started on Lamisil cream and oral medication at his last 
visit two months before and was to continue use of both 
forms.  The veteran reported that a rash on his back resolved 
after a few weeks of treatment and that his hands improved 
significantly.  He also reported little or no improvement of 
nail disease.  

The veteran underwent another VA examination in October 2004.  
According to the examination report, the veteran was upset 
because a re-examination was supposed to have been done in 
the summer months when his condition flared.  The veteran 
also complained that he had almost constant fungal infections 
of the skin since service with almost constant involvement of 
his hands, feet and nails and, when the condition flared, his 
back and shoulders were involved with a red scaly rash that 
was mildly itchy.  The back and shoulder involvement usually 
only flared during the summer months.  It was noted that 
about four years before this exam, the veteran had tried oral 
antifungal treatment but stopped after one month due to fear 
of liver damage.  More recently, the veteran completed a 
three-month course of an oral antifungal (Lamisil) that ended 
in August 2004.  That was an attempt to treat nail 
involvement, which made the veteran self conscious.  Some 
slight scale was present on his right hand and feet and 
associated mild itching was noted.  The veteran was using a 
topical antifungal cream daily.

On examination, a slight scale was noted on the right palm, 
but no erythemia or blistering.  There was some distal 
thickening and discoloration of the fingernails on the right 
hand and the left thumb fingernail although there was 
evidence of clearing with normal nail growth at the proximal 
25 to 30 percent of the nail plates.  Similar findings were 
present for the toenails.  There was mild bilateral plantar 
scale without erythemia, no digital masuration, no rashes, 
and no evidence of tinea infection seen on the back, chest or 
shoulders.  There was no extensive exfoliation, crusting, 
ulceration or exudation and no scarring was present.  
Impression was dermatocytosis with tinea manuum, tinea pedis, 
and onychomycosis.  Proximal clearing of the nails was 
expected to improve and there was no scarring.  There was no 
evidence of tinea infection on the back and less than 5 
percent of the veteran's body surface area was estimated 
involved.  The examiner opined the veteran's skin condition 
was not markedly disfiguring or exceptionally repugnant.  It 
was noted the veteran believed his condition was not flared 
because the exam was not conducted during the summer.  

A November 2004 VA dermatology clinic note indicates the 
veteran did not complete his Lamisil course of treatment and 
had declined a skin examination.  He denied lesions outside 
his face, scalp, neck, hands, and fingernails.

A March 2005 VA dermatology clinic record shows the veteran 
was assessed with dermatophytosis or onychomycosis.  He 
complained of changes to his toenails and fingernails, which 
were recorded as yellowed, thickened, subungual debris, and 
distal crumbling of the nail plate.  Dyspigmentation and 
rhytides were noted greatest on his face and hands.  The 
risks and benefits of oral antifungal therapy were discussed 
with the veteran.  It was noted the veteran only did one 
month of Lamisil therapy for his nails, but had agreed to try 
Lamisil for another two months.

A July 2005 VA outpatient dermatology clinic record reflects 
that the entire nail plate of both great toenails and the 
fifth toenail on the right foot were thickened and yellow 
with subungual debris.

An August 2005 VA medical record indicates the veteran took 
Terbinafine HCL, 1% cream, twice a day to affected areas on 
his skin for fungal infection.  It also was noted that the 
dermatology clinic recommended that the veteran continue with 
anti-fungal medication and that the veteran "should be 
normal" by February 2006.

The veteran underwent a VA skin examination in February 2006.  
According to the examination report, the veteran complained 
that his nail fungus involved all 20 of his nails years ago.  
It was so cosmetically disfiguring that he was very ashamed 
and would often hide his nails.  It was noted that about two 
years prior to this exam, the veteran was treated with 
Lamisil and had 100 percent clearance.  However, the veteran 
noticed it was returning and involved his great toenails, his 
right index finger and his left thumb.  It also was noted the 
veteran was no longer a candidate for Lamisil because of drug 
interactions with other medications.  

On examination, the veteran's right index finger revealed a 
0.5 centimeter (cm.) thick hyperkeratosis of the nail plate 
and was markedly disfigured.  The left thumb revealed 
onycholysis and yellowing and the two great toe nail plates 
had onychodystrophy and yellowing also.  The rest of the 
nails were completely clear.  There was no evidence of any 
dermatitis on the rest of his hands or feet.  Diagnosis was 
recurrent onychomycosis which affected less than 5 percent of 
the entire body and less than 5 percent of the veteran's 
exposed areas.  It was noted this skin condition required 
oral treatment in the past and topical therapy would not be 
sufficient.  Because all 20 nails had once been involved, the 
examiner said the veteran's current skin condition had the 
potential to disfigure all of his digits.

The veteran underwent another VA examination in July 2006.  
According to the examination report, the veteran complained 
that he was treated with oral and topical medications without 
improvement in New York.  When he moved to Florida in 2003, 
the local VA dermatology clinic treated him with Lamisil and 
other topicals and the fungal infection of his nails did 
improve, but it was in the process of relapsing.  He said 
that two fingernails and two toes were now re-infected.  He 
described his skin condition as constant and progressive in 
nature.  

On examination, it was noted the veteran was not taking any 
corticosteroids or immunosuppressive drugs for his skin 
condition.  The nail plates of the bilateral great toes and 
the right index finger showed substantial subungal debris and 
discoloration.  The rest of the nails appeared normal.  There 
was scaling of the soles of both feet and maceration in the 
last interdigital space right and left.  No involvement of 
the rest of the veteran's skin was noted.  Less than 1 
percent of the veteran's exposed skin was affected, and less 
than 2 percent of his entire body.  There was no scarring or 
disfigurement of the head, face or neck, and no acne or 
chloracne were present.  Diagnosis was onychomycosis and 
tinea pedis.  The examiner said that it appeared many of the 
veteran's nails had improved since he discontinued therapy in 
2005.  However, it also appeared from the record that the 
veteran did not take three months of therapy in a row as 
indicated for onychomycosis.  It appeared to the examiner 
that a total of three months was taken sporadically and not 
as intended to be indicated.  The examiner opined that 
perhaps this contributed to the failure of treatment where 
less than 2 percent of the total body surface area was 
affected and treated topically, although unsuccessfully.  The 
veteran's condition did not functionally impair him.  The 
examiner also noted that the veteran's current onychomycosis 
or tinea pedis was due to the skin condition noted in his 
claims file.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Historically, by rating action of January 1970, the RO 
granted service connection and assigned an initial 10 percent 
rating for tinea versicolor, pursuant to Diagnostic Code 
7813, effective June 13, 1969.  In August 1995, the RO 
assigned a 30 percent rating, effective January 9, 1995.  In 
August 1999, the veteran filed a claim for a rating in excess 
of 30 percent.

The criteria for rating disabilities of the skin were revised 
and published on August 30, 2002, and are effective August 
30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 
(2003).  As there is no indication that the revised criteria 
are intended to have retroactive effect, the Board has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
diagnostic codes, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v. Princpi, 17 Vet. App. 4, 9 (2003); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also 
VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

As the RO has considered both the former and revised criteria 
for rating the veteran's service-connected skin disorder, and 
furnished him notice of the revised criteria (as reflected in 
the January 2004 SSOC), there is no due process bar to the 
Board also considering the former and revised criteria, as 
appropriate. 

The former version of DC 7813 states that, unless otherwise 
provided, dermatophytosis should be rated as eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations, pursuant to rating 
codes 7807 through 7819.  38 C.F.R. § 4.118, Diagnostic Code 
7813 (prior to August 30, 2002).  

Under the criteria of former DC 7806 (as in effect prior to 
August 30, 2002), eczema with a 30 percent rating requires 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or the skin disorder must be exceptionally 
repugnant.  38 C.F.R. 4.118, DC 7806 (2002). 

Before August 30, 2002, the evidence does not support a 
rating in excess of 30 percent for the veteran's service-
connected skin disorder.  The April 2000 VA examination 
report shows a current diagnosis of dermatomycosis rather 
than tinea versicolor, and the examiner's notation that it 
was difficult to state whether the red marks on the veteran's 
back were indeed fungus-infected.  However, even resolving 
reasonable doubt in the veteran's favor and attributed all 
his skin symptoms to the service-connected disability (see 
38 C.F.R. § 3.102), the fact remains, however,  that there 
was little or no evidence of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or medical indication that the skin disorder 
was exceptionally repugnant, so as to warrant assignment of a 
50 percent rating.  Hence, the medical evidence prior to 
August 30, 2002 simply does not support assignment of  rating 
greater than 30 percent.   The veteran asserted that he 
experienced symptoms supporting a higher rating during his 
May 2002 Board hearing; however, there are no medical 
findings to support any such higher rating.  The Board also 
points out that, as a layperson without appropriate medical 
training and expertise, the veteran is not competent to 
characterize his condition as "exceptionally repugnant" 
(see, e,g., Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)), and 
there is no medical finding to this effect.  

Pursuant to the revised criteria, under DC 7813, 
dermatophytosis (or tinea corporis, tinea capitis, tinea 
pedis, tinea barbae, tinea unguium, and tinea cruris) should 
be rated as disfigurement of the head, face, or neck (DC 
7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2006).

As the medical evidence of record does not show disfigurement 
of the head, face, or neck or the presence of scars, the 
disability should be rated as dermatitis.  Under the criteria 
of revised DC 7806 (effective on and after August 30, 2002) 
for dermatitis or eczema, a 30 percent rating requires that 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas be affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs be required 
for a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating 
requires more than 40 percent of the entire body, or more 
than 40 percent of exposed areas be affected, or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  38 C.F.R. 4.118, DC 7806 (2006).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that, since August 30, 
2002, a rating in excess of 30 percent for the veteran's 
service-connected skin disorder is not warranted under the 
revised applicable criteria.

There is no medical evidence, to include the 2004 and 2006 VA 
examination reports, that the veteran has used 
corticosteroids or other immunosuppressive drugs for his skin 
disorder, however characterized  (as dermatophytosis by the 
January 2004 VA examiner, but  as onychomycosis and tinea 
pedis by the July 2006 VA examiner).  There are a number of 
references in the medical records of veteran taking or 
experimenting with Lamisil cream or an oral antifungal 
medication; these same records also note that the veteran's 
skin disorder principally affects his fingernails and 
toenails and the soles of his feet.  None of the medical 
records, to include the VA examination reports, since August 
30, 2002 reflects or supports a finding that more than 40 
percent of the veteran's body or exposed areas have been 
affected by his skin disability.  In fact, the February 2006 
VA examiner stated that less than 5 percent of the veteran's 
body or exposed areas were affected with recurrent 
onychomycosis while the July 2006 VA examiner stated that 
less than 1 percent of the veteran's exposed skin was 
affected and less than 2 percent of his entire body.  
Accordingly, the medical evidence since August 30, 2002 is 
likewise consistent with the assignment of no more than the 
current 30 percent rating under the revised applicable 
criteria.  

The above determinations are based upon consideration of the 
applicable schedular criteria.  Additionally, the Board finds 
that the record presents no basis for assignment of a higher 
rating on an extra-schedular basis, pursuant to 38 C.F.R. § 
3.321(b)(1) (cited to in the September 2000 SOC).  There 
simply is no showing that the disability under consideration 
has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned rating), or 
necessitated frequent periods of hospitalization, nor is 
there evidence that the disability has otherwise presented 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
criteria.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30 percent for the veteran's 
service-connected skin disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990). 


ORDER

A rating in excess of 30 percent for service-connected skin 
disability (characterized as tinea versicolor) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


